ORDER
PER CURIAM.
Raymond J. Devereux (Claimant) appeals from a final award of the Labor and Industrial Relations Commission (Commission) which affirmed the award of the Administrative Law Judge of 25 percent permanent partial disability of the body as a whole. Claimant argues the Commission erred in (1) making an award based on fraudulent information, (2) awarding 25 percent permanent partial disability at the *540level of the body as a whole based on Dr. Levy’s rating because the award is not based on competent and substantial evidence upon the whole record, (3) denying additional temporary total disability benefits and medical treatment, and (4) denying him due process of law.
We have reviewed the briefs of the parties and the record on appeal. The Commission’s decision is supported by competent and substantial evidence on the whole record; no error of law appears. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The Commission’s decision is affirmed in accordance with Rule 84.16(b).1

. Respondents' motion to strike claimant's brief is denied.